Citation Nr: 0948429	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  06-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral hips. 

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to January 
1950 and September 1950 to November 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in February 2007.  A transcript of the 
testimony offered at that hearing has been associated with 
the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence 
that the Veteran has degenerative joint disease of the 
bilateral hips, that is causally related to service or that 
degenerative joint disease of the bilateral hips manifested 
to compensable degree within the first post-service year. 

2.  It has not been shown by competent and probative evidence 
that the Veteran has degenerative joint disease of the 
bilateral knees, that is causally related to service or that 
degenerative joint disease of the bilateral knees manifested 
to compensable degree within the first post-service year. 

CONCLUSIONS OF LAW

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral hips is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees is not established.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2005.  	Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, notice in 
accordance with Dingess was provided to the Veteran in a 
March 2006 letter and the claims were readjudicated in an 
April 2006 statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

As noted below in more detail, a VA examiner has suggested 
attribution of a right hip disability secondary to a 
"service-connected" left hip disability, thus, raising the 
possibility of service connection on a secondary basis.  
38 C.F.R. § 3.304.  The March 2005 letter did not inform the 
Veteran of the evidence and information to substantiate such 
a claim.  The Veteran is in receipt of service-connected 
compensation for only bilateral hearing loss and tinnitus and 
there is no suggestion, or possibility for that matter, that 
any claimed right hip disability is secondary to these 
conditions.  As service connection for a left hip disability 
(included in the bilateral hips claim) is denied hereinbelow, 
any arguable deficiency in the notice is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran a physical examination, obtained a medical opinion as 
to the etiology of his claimed disabilities, and afforded the 
Veteran the opportunity to give testimony before a DRO.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

With respect to his hips, the Veteran claims that he 
dislocated his left hip in service during a parachuting 
exercise, sometime in 1949.  With respect to the knees and 
right hip, he likewise attributes any disability thereof to 
his numerous parachute jumps in service.  He and his 
representative have asserted that the service treatment 
records are incorrect and illegible and that the Veteran's 
reported history should suffice to grant the claims, 
particularly related to the left hip.  As noted below, the 
service treatment records document a history of right hip 
dislocation, but not of the left hip.  The Veteran asserts 
that this is erroneous.  See DRO hearing transcript.

As noted above, the Veteran has two distinct periods of 
active service.  His DD Form 214 for his first period of 
service documents that he attended Basic Airborne training 
from March 1949 to April 1949 and was awarded the Parachute 
Badge.  With respect to the second period of active service, 
his DD Form 214 shows no evidence of parachuting and the 
Veteran has related that during this period of service he 
served as a "computer" in furtherance of artillery fire in 
Korea.  See DRO hearing transcript.  It is thus conceded that 
the Veteran did indeed parachute during his first period of 
active service, but not during his second period of active 
service. 

The Veteran's entrance examination for his first period of 
service is apparently unavailable.  Similarly, it appears 
that only one page of his separation examination dated in 
January 1950 is available.  In this regard, the Board is 
aware of the heightened duty to explain its findings and 
conclusions and to consider the benefit-of-the-doubt-rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Contained within the service treatment records is a largely 
illegible record dated January 29, 1949.  At this time, the 
Veteran was apparently admitted to the hospital for 
treatment, but as this record is illegible it is unclear as 
to what this treatment pertained.  

The Board notes the presence of an illegible hospital 
admission record dated in July 1948.  Although the service 
member's name is illegible on this record, it states that the 
service member was 34 years of age and had approximately 14 
years of active service.  

By way of history, the Board notes that on February 9, 1949, 
the Veteran was admitted to the hospital for treatment of 
dermatophytosis of the feet with infection.  The record 
pertaining to this hospitalization notes no prior admission 
for this condition.  The Veteran was hospitalized for 9 days 
for this condition. 

After this record, the next service treatment record, the 
Veteran's entrance examination pertaining to his second 
period of service, is dated in August 1950.  This record 
documents the Veteran's self-written history of a recurrent 
dislocated right hip since July 28, 1950.  The Veteran's 
"PULHES" profile at this time was 1/4 in physical capacity 
and stamina, upper extremities, lower extremities, hearing 
and ears, eyes and psychiatric condition.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992); (observing that the 
"PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).

The Board also notes the presence of an undated report of 
medical history, which reveals that the Veteran acknowledged 
having had bone, joint or other deformity, and lameness.  
This report of medical history documents the Veteran's 
February 1949 hospitalization for "blood poisoning" and a 
provided history of recurrent dislocation of the right hip 
since July 28, 1950.  

The Veteran's separation examination for his second period of 
service, dated in November 1951, notes a normal clinical 
evaluation of the lower extremities and musculoskeletal 
system.  On his separation report of medical history, the 
Veteran acknowledged having had swollen or painful joints, 
but denied having had a "trick" or locked knee.  He also 
denied having ever had lameness.

At the Veteran's request VA obtained records from the 
Veteran's private physician, Dr. M.  These records document a 
complaint of pain in the legs and knees in July 1992.  The 
Veteran has related that other than seeking treatment from 
Dr. M, he has "just dealt with the pain."  See February 
2005 statement.  

Also of record is a March 2005 statement from the Veteran.  
Interestingly, in this statement he denies having ever been 
treated for a bilateral knee condition or bilateral hip 
condition in service.  He acknowledged, once again, that he 
had only sought medical treatment from Dr. M.  

In April 2005 the Veteran was provided a VA examination.  The 
report associated with this examination notes that the 
examiner reviewed the claims file in conjunction therewith.  
At the time of the examination, the Veteran provided a 
history of dislocation of the left hip in July 1950 during a 
parachute jump.  The Veteran also explained that the service 
treatment records pertaining to dislocation of the right hip 
were incorrect and that they should have referred to the left 
hip being dislocated.  The Veteran reported a history of 
close to 5 dislocations of the left hip, with easy reduction.  
He also apparently reported a history of continuing pain 
since the initial dislocation.  He reported a history of 
occasional pain in the right hip, with an onset of 2 to 3 
years prior, as well as a history of pain in both knees since 
1992.  

The examiner conducted a physical examination and rendered an 
etiology opinion at this time.  Examination at this time 
resulted in diagnosis of the following: 1) dislocation of the 
left hip joint, up to 5 times during parachute jumping; 2) 
chronic pain in left hip joint, degenerative joint disease; 
3) occasional pain in the right hip joint, because of 
increased weight-bearing on the right; 4) degenerative joint 
disease of the right hip joint; and 5) pain in both knee 
joints and left ankle since 1992, degenerative osteoarthritis 
of both knee joints.  The examiner rendered an opinion that 
the right hip condition with degenerative joint disease was 
at least as likely as not related to left hip service-
connected dislocation and degenerative osteoarthritis because 
of increased weight-bearing on the right during limping.  
With respect to the knee joints, the examiner found that 
these disorders were not likely related to the left hip 
condition as there was no injury (apparently to the knees) in 
service.  The examiner also noted that the complaint of 
bilateral knee pain began in 1992 and concluded that the 
bilateral knee condition with degenerative osteoarthritis was 
probably age-related.  

As noted above, the Veteran was provided a DRO hearing in 
February 2007.  At this time he reported that he first 
noticed that his knees and hips were bothering him in 1952.  
His representative asserted that it was important to note 
that the copies of the Veteran's medical history in the file 
were poor, with dates and data non-readable.  The 
representative asked that new copies of the service treatment 
records be obtained.  The Veteran related that he injured his 
left hip sometime in August or September 1949 during an 
exercise.  He recalled a history of hospitalization at Fort 
Bragg for 11 days due to this injury.  He also related that 
he sought treatment from a chiropractor in 1952 for his hip, 
but doubted that any records pertaining to this treatment 
were available.  He testified that it was about 1952 when he 
first had a post-service left hip dislocation.  He testified 
that he first noticed problems with his knees in 
approximately 1975.  Following that, the Veteran related that 
he hadn't sought treatment for his hip until approximately 
1988.  He related his hip and knee problems to his history of 
parachute jumps.  

Initially, the Board will address the Veteran's assertions 
regarding the inadequacy of some of the service treatment 
records.  With respect to the record pertaining to a 34 year 
old veteran, it is clear to the Board that this record was 
erroneously associated with the Veteran's service treatment 
records as the Veteran had not entered service at the time of 
the creation of this record.  With respect to the illegible 
January 1949 record, the Board notes that the Veteran did not 
attend Basic Airborne training until March 1949; thus, this 
record would not possibly pertain to a parachuting injury as 
the Veteran did not receive such training until 2 months 
thereafter.  With respect to the illegibility of the other 
records, the Board notes that the dates and details thereof 
are clear.  Otherwise, all other records are legible and 
adequate.

The Board notes that the April 2005 VA examiner offered an 
apparently favorable opinion attributing a left hip 
disability to service.  Nevertheless, the Board finds that 
this opinion lacks probative value due to the lack of a 
substantiated left hip dislocation during a period of active 
service.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, "a 
bare transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  In this regard, the Board finds 
the Veteran's reported history of injury to the left hip 
lacking in credibility.  The service-treatment records 
clearly document a reported right hip dislocation in July 
1950 when the Veteran was not serving a period of active 
duty.  Moreover, the Veteran's separation examination did not 
disclose any disability of the left hip at discharge in 
November 1951.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  Accordingly, 
this opinion has no probative value.  

Likewise, the Veteran's reported history of a left hip 
dislocation is outweighed by the contemporaneous medical 
evidence noting no disability of the left hip.  Id.  As noted 
above, the Veteran's service treatment records do not 
disclose any history of a left hip dislocation.  Although the 
Veteran has reported being hospitalized for 11 days in either 
August or September 1949 at Fort Bragg there are no records 
thereof.  The RO attempted to obtain records for this time 
from Fort Bragg, but a negative response was received.  See 
August 2007 Request for Information noting that the index of 
retired records "does not list the requested" records.  On 
the basis of the Veteran's reported history the claim is not 
established.  

With respect to the right hip, the service treatment records 
show that the Veteran reported a dislocation in July 1950, 
which was not during a period of active service.  In this 
regard, following this reported history of dislocation there 
appear no notations regarding the right hip; thus, there is 
no suggestion that any disability of the right hip was 
chronically aggravated in service.  As service connection for 
the left hip has been denied, the Board need not entertain 
service connection for the right hip on a secondary basis, as 
suggested in the aforementioned report of VA examination.  
The evidence does not establish that the Veteran incurred any 
right hip disability during a period of active service or 
that any disability thereof was chronically aggravated, 
particularly during his second period of active duty.  

The Board has also considered the decision in Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein 
the United States Court of Appeals for the Federal Circuit 
determined that the Board erred by finding that a claimant's 
report of in-service symptoms lacked credibility solely 
because there was no objective medical evidence corroborating 
those symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on the fact that the Veteran 
reported a history dislocation of the right hip when he was 
not on active duty, in direct contradiction to his current 
assertions.  Similarly, it is noted that in April 2005 the 
Veteran reported a left hip dislocation in July 1950, which 
is not during a period of active service. 

The Board acknowledges the Veteran's complaints of pain in 
the hips and knees since service as well as his belief that 
his disabilities are attributable to parachuting.  
Nevertheless, the substantial period of time from the 
Veteran's discharge to any documented clinical complaints 
regarding the hips and knees weighs heavily against the 
claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).  Moreover, although the 
Veteran is competent to relate his observations of pain, he 
is not competent to attribute disabilities of the hips and 
knees, first diagnosed many years after his discharge, to 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Moreover, with respect to the knees, the 
Veteran's history is substantially outweighed by the VA 
examiner's opinion, which has attributed his knee 
disabilities to the aging process, as well as the lack of any 
evidence of such disabilities appearing in the service 
treatment records.  

Lastly, the Board has considered the presumptive regulations 
pertaining to arthritis.  In this regard, the Board notes 
that there is no clinical evidence of a diagnosis thereof for 
the hips and knees dated within the first post-service year.  
It is thus impossible for the Board to determine if arthritis 
manifested to a compensable degree within this period.  The 
Veteran's lay assertions cannot serve to substantiate such a 
finding.  Id.  Accordingly, the claims cannot be granted on a 
presumptive basis.  









	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral hips is denied. 

Entitlement to service connection for degenerative joint 
disease of the bilateral knees is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


